

Exhibit 10.1


REDEMPTION AND SECURITIES PURCHASE AGREEMENT


This Redemption and Securities Purchase Agreement (this “Agreement”) is made and
entered into as of March 24, 2006, among Markland Technologies, Inc., a Florida
corporation (“Markland”), and the investors signatory hereto (each such investor
is a “Investor” and all such investors are, collectively, the “Investors”).


WHEREAS, each Investor is the owner of good and marketable title to (i) the
number of shares of the Series D Convertible Preferred Stock, $0.0001 par value
per share, of Markland (the “Series D Preferred Stock”) set forth opposite such
Investor’s name on Schedule A hereto (collectively, the “Series D Preferred
Shares”), (ii) the number of shares of the Common Stock, $0.0001 par value per
share, of Markland (the “Common Stock”) set forth opposite such Investor’s name
on Schedule A hereto (collectively, the “Common Shares”), and (iii) Warrants to
purchase the number of shares of Common Stock set forth opposite such Investor’s
name on Schedule A hereto (collectively, the “Warrants” and, together with the
Series D Preferred Shares and the Common Shares, the “Existing Securities”), in
each case free and clear of all liens, pledges and encumbrances;


WHEREAS, Markland desires to redeem the Existing Securities and is willing to
offer each Investor shares of the Series E Preferred Stock, $0.0001 par value
per share, of Markland (the “Series E Preferred Stock”) in exchange therefor,
subject to the terms and conditions set forth herein;
 
WHEREAS, each Investor desires to exchange the Existing Securities for shares of
Series E Preferred Stock, subject to the terms and conditions set forth herein;
 
WHEREAS, Markland also desires to raise $2,608,650 through the sale of an
additional 187 shares of Series E Preferred Stock, and the Investors desire to
purchase such shares of Series E Preferred Stock, subject to the terms and
conditions set forth herein; and


WHEREAS, in order to induce the parties to agree to the redemption of the
Existing Securities and the issuance of the Series E Preferred Stock in
accordance with the terms hereof, Markland and the Investors hereby agree that
this Agreement also furthers the interests of all parties by granting certain
rights and placing certain restrictions on the parties hereto.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


SECTION 1. Redemption of Existing Securities; Sale of Series E Preferred Stock.


1.1 Redemption. Subject to the terms and conditions of this Agreement, each
Investor hereby agrees to sell and transfer the Existing Securities set forth
opposite such Investor’s name on Schedule A to Markland in exchange for the
number of shares of Series E Preferred Stock set forth opposite such Investor’s
name on Schedule A, and Markland hereby agrees to purchase and redeem such
Existing Securities from such Investor and issue the number of shares of Series
E Preferred Stock set forth opposite such Investor’s name on Schedule A to such
Investor in exchange for such Existing Securities. The shares of Series E
Preferred Stock issued in exchange for the Existing Securities are referred to
herein as the “Redemption Series E Shares.” The closing of the redemption of the
Existing Securities and the issuance of the Redemption Series E Shares in
exchange therefor shall take place at the Initial Closing (as defined in Section
1.3(a)).




--------------------------------------------------------------------------------



1.2 Sale of Additional Shares of Series E Preferred Stock. Subject to the terms
and conditions of this Agreement, Markland agrees to issue and sell an
additional 187 shares of Series E Preferred Stock (the “Purchased Series E
Shares”) to the Investors at a price per share of $13,950 (the “Purchase Price”)
for an aggregate purchase price of $2,608,650. Each Investor, acting severally
and not jointly, agrees to purchase from Markland the number of shares of
Purchased Series E Shares, at the aggregate purchase price, set forth opposite
such Investor’s name of such on Schedule B hereto. The sale and purchase of the
Purchased Series E Shares shall take place in six (6) tranches over the course
of six (6) Closings (as defined in Section 1.3(b)), as set forth on Schedule B
and as described in Section 1.3(b).


1.3 Closings.


(a) At the initial closing to be held on March 30, 2006 (or such other date as
may be agreed upon among the Investors and Markland) (the “Initial Closing”),
(i) Markland shall issue to the Investors the Redemption Series E Shares in
exchange for the Existing Securities and (ii) Markland shall sell, and the
Investors shall purchase, the number of Purchased Series E Shares set forth on
Schedule B under the heading “Initial Closing.” The Initial Closing shall take
place at the offices of Greenberg Traurig, LLP, One International Place, Boston,
Massachusetts or at such other location as may be agreed upon among the
Investors and Markland.


(b) Subject to the terms and conditions of this Agreement, (i) at a second
closing to be held on April 13, 2006 (or such other date as may be agreed upon
among the Investors and Markland) (the “Second Closing”), Markland shall sell,
and the Investors shall purchase, the number of Purchased Series E Shares set
forth on Schedule B under the heading “Second Closing,” (ii) at a third closing
to be held on April 27, 2006 (or such other date as may be agreed upon among the
Investors and Markland) (the “Third Closing”), Markland shall sell, and the
Investors shall purchase, the number of Purchased Series E Shares set forth on
Schedule B under the heading “Third Closing,” (iv) at a fourth closing to be
held on May 11, 2006 (or such other date as may be agreed upon among the
Investors and Markland) (the “Fourth Closing”), Markland shall sell, and the
Investors shall purchase, the number of Purchased Series E Shares set forth on
Schedule B under the heading “Fourth Closing,” (v) at a fifth closing to be held
on May 25, 2006 (or such other date as may be agreed upon among the Investors
and Markland) (the “Fifth Closing”), Markland shall sell, and the Investors
shall purchase, the number of Purchased Series E Shares set forth on Schedule B
under the heading “Fifth Closing,” and (vi) at a sixth closing to be held on
June 8, 2006 (or such other date as may be agreed upon among the Investors and
Markland) (the “Sixth Closing” and, together with the Second Closing, the Third
Closing, the Fourth Closing and the Fifth Closing, the “Additional Closings”),
Markland shall sell, and the Investors shall purchase, the number of Purchased
Series E Shares set forth on Schedule B under the heading “Sixth Closing.” Such
Additional Closings shall take place at the offices of Greenberg Traurig, LLP,
One International Place, Boston, Massachusetts or at such other location as may
be agreed upon among the Investors and Markland. The Initial Closing and the
Additional Closings are sometimes collectively referred to herein as the
“Closings,” and each individually as a “Closing.” Notwithstanding the foregoing,
the number of Purchased Series E Shares to be purchased by Investors at the
Sixth Closing may be reduced to the extent such Investors do not have sufficient
proceeds to purchase such shares due to the inability of such Investors to
liquidate any unredeemed shares of Markland’s Series D Convertible Preferred
Stock held by them, including, without limitation, as a result of there not
being enough shares of Markland’s Common Stock available to process conversions
of such Series D Convertible Preferred Stock.



2

--------------------------------------------------------------------------------



(c) At the Initial Closing, Markland shall issue and deliver to each Investor
(i) a certificate for the Redemption Series E Shares being acquired by such
Investor (as set forth on Schedule A) in exchange for such Investor’s Existing
Securities and (ii) a certificate for the Purchased Series E Shares being
purchased by such Investor at the Initial Closing (as set forth on Schedule B),
against payment by such Investor to Markland of the aggregate purchase price
therefor in the form of (A) a certified or bank check payable to the order of
Markland, (B) a wire transfer to a bank account designated by Markland, or (C)
any combination of (A) and (B).


(d) At each Additional Closing, Markland shall issue and deliver to each
Investor a certificate for the Purchased Series E Shares being purchased by such
Investor at such Additional Closing (as set forth on Schedule B), against
payment by such Investor to Markland of the aggregate purchase price therefor in
the form of (A) a certified or bank check payable to the order of Markland, (B)
a wire transfer to a bank account designated by Markland, or (C) any combination
of (A) and (B).


1.4 Defined Terms Used in this Agreement. In addition to the terms defined
above, the following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below:


An “Affiliate” of any Person means a Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with the first mentioned Person. A Person shall be deemed to
control another Person if such first Person possesses, directly or indirectly,
the power to direct, or cause the direction of, the management and policies of
the second Person, whether through the ownership of voting securities, by
contract or otherwise.


“Escrow Agreement” means the agreement between Markland, the Investors, Stephen
Hicks, as representative of the Investors, and Greenberg Traurig, LLP, as escrow
agent, dated as of the date of the Initial Closing, in substantially the form of
Exhibit B attached to this Agreement.


“Majority Interest” means the Investors and their Affiliates holding not less
than a majority of the Technest Conversion Shares (determined on an as-converted
basis).


“Person” means an individual, a corporation, an association, a joint venture, a
partnership, a limited liability company, an estate, a trust, an unincorporated
organization and any other entity or organization, governmental or otherwise.


“Registration Rights Agreement” means the agreement between Markland and the
Investors, dated as of the date of the Initial Closing, in substantially the
form of Exhibit A attached to this Agreement.


“Securities Act” means the Securities Act of 1933, as amended.


“Series E Articles” means the Articles of Amendment to the Articles of
Incorporation of Markland for Designation of Preferences, Rights and Limitations
of Series E Preferred Stock.


“Technest” means Technest Holdings, Inc., a Nevada corporation.



3

--------------------------------------------------------------------------------



“Transaction Agreements” means this Agreement, the Escrow Agreement and the
Registration Rights Agreement.


SECTION 2. Representations and Warranties of Markland. Markland hereby
represents and warrants to each Investor as follows:


2.1 Organization.  Markland is a corporation duly organized, validly existing
and in good standing under the laws of the State of Florida and has all
requisite corporate power and authority to carry out the transactions
contemplated hereby.


2.2 Authorization.  The execution, delivery and performance by Markland of each
of the Transaction Agreements have been duly authorized by all requisite
corporate action.


2.3 Enforceability.  Each of the Transaction Agreements, when executed and
delivered by Markland, shall constitute a legal, valid and binding obligation of
Markland, enforceable against Markland in accordance with its respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


2.4 No Conflicts.  The execution, delivery and performance by Markland of this
Agreement and the other Transaction Agreements, and the consummation of the
transactions contemplated hereby and thereby, do not and will not breach or
constitute a default under any applicable law or regulation or of any agreement,
judgment, order, decree or other instrument binding on Markland.


2.5 Valid Issuance of the Series E Preferred Stock.  The shares of Series E
Preferred Stock, when issued, sold and delivered in accordance with the terms of
this Agreement for the consideration described herein, will be duly and validly
issued, fully paid and nonassessable and will be free of restrictions on
transfer, other than restrictions on transfer under applicable state and federal
securities laws.


2.6 No Governmental Consent or Approval Required.  Assuming the accuracy of the
representations made by the Investors in this Agreement, no authorization,
consent, approval or other order of, declaration to, or filing with, any
governmental agency or body is required for or in connection with the valid and
lawful authorization, execution and delivery by Markland of this Agreement or
the other Transaction Agreements for or in connection with the valid and lawful
authorization, issuance, sale and delivery of the shares of Series E Preferred
Stock being issued hereunder, except for (i) the filing of the Series E Articles
and (ii) federal or state securities law filings which have been made or will be
made in a timely manner.


2.7 Offering.  Assuming the accuracy of the Investors’ representations set forth
in this Agreement, and subject to the filings described in Section 2.6(ii), the
offer, sale and issuance of the shares of Series E Preferred Stock contemplated
by this Agreement are exempt from the registration requirements of the
Securities Act, and will be in compliance with all applicable state securities
laws.



4

--------------------------------------------------------------------------------



2.8 Technest Common Stock. Markland owns 13,954,023 shares of Technest common
stock, $.001 par value per share (“Technest Common Stock”), representing
approximately 89% of the issued and outstanding common stock of Technest. Such
common stock is duly and validly issued, fully paid and nonassessable and is
free of any restrictions on transfer, other than restrictions on transfer under
applicable state and federal securities laws.


2.9 No Integrated Offering. Neither Markland nor any of its affiliates nor any
person acting on its or their behalf has, directly or indirectly, at any time
during the past six months made any offer or sales of any security or solicited
any offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Rule 506 of Regulation D
in connection with the offer and sale of the Series E Preferred Stock as
contemplated hereby.


SECTION 3. Representations and Warranties of the Investors.  Each Investor
hereby represents and warrants to Markland as follows:


3.1 Organization. Such Investor is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, has all requisite
power and authority and has taken all necessary action required for the due
authorization, execution, delivery and performance of this Agreement and the
other Transaction Agreements, as well as the consummation of the transactions
contemplated hereby, and has not been organized, reorganized or recapitalized
specifically for the purposes of investing in Markland or Technest.


3.2  Enforceability.  Each of the Transaction Agreements, when executed and
delivered by such Investor, shall constitute a legal, valid and binding
obligation of such Investor, enforceable against such Investor in accordance
with its respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


3.3 No Conflicts.  The execution, delivery and performance by such Investor of
this Agreement and the other Transaction Agreements, and the consummation of the
transactions contemplated hereby and thereby, do not and will not breach or
constitute a default under any applicable law or regulation or of any agreement,
judgment, order, decree or other instrument binding on such Investor.


3.4 Investment Intent.  Such Investor is acquiring shares of Series E Preferred
Stock hereunder (and the related Technest Conversion Shares (as defined below))
for investment and not for, with a view to or in connection with the
distribution thereof. The above sentence, however, shall not to limit such
Investor’s right to sell the Series E Preferred Stock and the underlying
Technest Common Stock pursuant to applicable state and federal securities laws.



5

--------------------------------------------------------------------------------



3.5 Restricted Securities.  Such Investor understands that neither the shares of
Series E Preferred Stock to be issued hereunder nor the shares of Technest
Common Stock issuable upon conversion of the shares of Series E Preferred being
issued to such Investor hereunder (“Technest Conversion Shares”) have been
registered under the Securities Act, or any state securities law, by reason of
their issuance in a transaction exempt from the registration requirements of the
Securities Act and such laws, and that such shares must be held indefinitely
unless they are subsequently registered under the Securities Act and such laws
or a subsequent disposition thereof is exempt from registration.  The
certificates for the shares of Series E Preferred Stock to be issued hereunder
and the Technest Conversion Shares shall bear a legend in substantially the form
set forth below as well as any other legends required by applicable law, and
such Investor covenants that such Investor shall not transfer shares of Series E
Preferred Stock or any Technest Conversion Shares represented by any such
certificate without complying with the restrictions on transfer described in the
legends endorsed on such certificate:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR REGISTERED OR
QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES MAY NOT
BE TRANSFERRED UNLESS (A) COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AND REGISTERED OR QUALIFIED UNDER APPLICABLE STATE SECURITIES
LAWS OR (B) EXEMPTIONS FROM SUCH REGISTRATION OR QUALIFICATION REQUIREMENTS ARE
AVAILABLE. AS A CONDITION TO PERMITTING ANY TRANSFER OF THESE SECURITIES, THE
COMPANY MAY REQUIRE THAT IT BE FURNISHED WITH AN OPINION OF COUNSEL ACCEPTABLE
TO THE COMPANY TO THE EFFECT THAT NO REGISTRATION OR QUALIFICATION IS LEGALLY
REQUIRED FOR SUCH TRANSFER.


3.6 Rule 144.  Such Investor understands that the exemption from registration
afforded by Rule 144 promulgated by the Securities and Exchange Commission under
the Securities Act depends upon the satisfaction of various conditions and that,
if applicable, Rule 144 affords the basis for sales only in limited amounts.


3.7 Experience and Knowledge.  Such Investor: (a) has sufficient knowledge and
experience in business and financial matters and with respect to investment in
restricted securities so as to enable it to analyze and evaluate the merits and
risks of the investment contemplated hereby; (b) is able to bear the economic
risk of such investment; and (c) is an “accredited investor” as defined in Rule
501(a) of Regulation D under the Securities Act.  Such Investor is aware of
Markland’s business affairs and condition and Technest’s business affairs and
condition and has acquired sufficient information about Markland and Technest to
reach an informed and knowledgeable decision to acquire shares of Series E
Preferred Stock and Technest Conversion Shares. Such Investor acknowledges that
it has read and understands the relative rights and preferences and other terms
of the Series E Preferred Stock as set forth in the Series E Articles.



6

--------------------------------------------------------------------------------



3.8 Address.  The postal address for such Investor on such Investor’s signature
page attached hereto is true, accurate and complete as of the date hereof.


3.9 No Brokers.  All negotiations relating to this Agreement and the
transactions contemplated hereby have been carried on without the intervention
of any person acting on behalf of such Investor in such manner as to give rise
to any right, interest or valid claim for any brokerage or finder’s commission,
fee or similar compensation.


3.10 Title.  Such Investor is the owner of good and marketable title to the
Existing Securities set forth opposite such Investor’s name on Schedule A
hereto, free and clear of all liens, pledges and encumbrances.


SECTION 4. Conditions to Closing.


4.1 Conditions to the Investors’ Obligations at Closing. The obligations of each
Investor to purchase shares of Series E Preferred Stock at each Closing are
subject to the fulfillment, on or before such Closing, of each of the following
conditions, unless otherwise waived in writing:


(a) Representations and Warranties. The representations and warranties of
Markland contained in Section 2 shall be true and correct in all materials
respects as of such Closing.


(b) Performance. Markland shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing.


(c) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the shares
of Series E Preferred Stock pursuant to this Agreement shall be obtained and
effective as of such Closing.


(d) Registration Rights Agreement. Markland shall have executed and delivered
the Registration Rights Agreement.


(e) Escrow Agreement. Markland shall have executed and delivered the Escrow
Agreement.


(f) Series E Articles. Markland shall have filed the Series E Articles with the
Department of State of the State of Florida on or prior to the Initial Closing,
which shall continue to be in full force and effect as of the current Closing.


4.2 Conditions to Markland’s Obligations at Closing. The obligations of Markland
to issue and sell shares of Series E Preferred Stock to any Investors at a
Closing are subject to the fulfillment, on or before such Closing, of each of
the following conditions, unless otherwise waived in writing:



7

--------------------------------------------------------------------------------



(a) Representations and Warranties. The representations and warranties of such
Investor contained in Section 3 shall be true and correct in all material
respects as of the applicable Closing Date.


(b) Performance. Such Investor shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by such Investor on or before
such Closing.


(c) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the shares
of Series E Preferred Stock pursuant to this Agreement shall be obtained and
effective as of such Closing.


(d) Registration Rights Agreement. Each Investor shall have executed and
delivered the Registration Rights Agreement.


(e) Escrow Agreement. Each Investor and Southridge Capital Management LLC, as
representative of the Investors, shall have executed and delivered the Escrow
Agreement.


(f) Existing Securities. In connection with the Initial Closing only, the
Investors shall have delivered the Existing Securities, duly assigned to
Markland, to Markland.


SECTION 5. Escrow Shares. On the date of the Initial Closing, Markland shall
deposit an aggregate 3,804,000 shares of Technest Common Stock (the “Escrow
Shares”) with Greenberg Traurig, LLP, as escrow agent (the “Escrow Agent”), to
be held and distributed by the Escrow Agent in accordance with the terms of the
Escrow Agreement. The purpose of the Escrow Agreement is to secure the
conversion rights associated with the Series E Preferred Stock issued hereunder
and the potential payment of liquidated damages under the Registration Rights
Agreement.


SECTION 6. Restrictions on Markland Sales of Technest Common Stock.


6.1 Subject to Section 6.2 hereof, for a period commencing on the date of the
Initial Closing and ending on the earlier of (i) twenty-four (24) months
following the date of the Initial Closing and (ii) the date on which the
Investors and/or their Affiliates have sold at least 67% of the Technest
Conversion Shares underlying the shares of Series E Preferred Stock issued under
this Agreement (determined on an as-converted basis) either in transactions
registered under the Securities Act or pursuant to Rule 144 under the Securities
Act (such period, the “Restriction Period”), Markland agrees that it will not
sell, assign, hypothecate or otherwise transfer: (a) any shares of Technest
Common Stock, (b) any securities convertible into or exercisable or exchangeable
for Technest Common Stock or (c) any options, warrants or rights carrying any
rights to purchase Technest Common Stock, in each case without the prior written
consent of a Majority Interest.


6.2 Notwithstanding the foregoing, the restrictions imposed in Section 6.1 shall
be inapplicable with respect to:



8

--------------------------------------------------------------------------------



(a) the transfer of shares of Technest Common Stock (other than the Escrow
Shares) to Markland’s own common stockholders pursuant to one or more dividends
or share exchanges declared by Markland’s board of directors;


(b) the transfer of shares of Technest Common Stock as payment in settlement of
debts or other obligations to creditors of Markland (any recipient of such
shares, a “Creditor Transferee”), up to a maximum of 215,054 shares of Technest
Common Stock (as appropriately adjusted for any stock split, combination,
reorganization, recapitalization, reclassification, stock distribution, stock
dividend or similar event) at a value per share not less than $4.65 per share
(as appropriately adjusted for any stock split, combination, reorganization,
recapitalization, reclassification, stock distribution, stock dividend or
similar event) for each year of the Restriction Period;


(c) the transfer of up to 1,000,000 shares of Technest Common Stock (as
appropriately adjusted for any stock split, combination, reorganization,
recapitalization, reclassification, stock distribution, stock dividend or
similar event) issued or issuable in connection with, or upon the exercise of,
options or other equity-based awards to be granted to employees, officers,
directors and/or consultants of Markland pursuant to Markland’s equity incentive
plans, employment contracts or otherwise; provided that the recipients of such
awards, together with Markland, shall be bound by the restrictions on resale or
further transfer as set forth in Section 6.1 and Section 6.3;


(d) transfers of shares of Technest Common Stock (other than the Escrow Shares)
into the open market in sales registered under the Securities Act or sales
pursuant to Rule 144 under the Securities Act, which sales shall not exceed 1%
of Technest’s outstanding shares of common stock during any 90 day period; and


(e) in addition to the transfers set forth in Section 6.2(a)-(d), transfers of
shares of Technest Common Stock (other than the Escrow Shares) by Markland in
offerings that comply with Section 7 (“Offerings”) (recipients of shares in an
Offering are referred to herein as “Offering Transferees”).


6.3 For a period of ten (10) months immediately following the Restriction
Period, Markland agrees that it will not sell more than 10% of its shares of
Technest Common Stock (calculated as of the end of the Restriction Period) into
the open market in sales registered under the Securities Act or sales pursuant
to Rule 144 under the Securities Act during any calendar month; provided,
however, that (i) if at any time during such calendar month, the average closing
price of shares of Technest Common Stock over a period of five (5) consecutive
trading days is equal to or greater than $10.00 (as appropriately adjusted for
any stock split, combination, reorganization, recapitalization,
reclassification, stock distribution, stock dividend or similar event), such
limit shall be increased to 25% for such month and (ii) if at any time during
such calendar month, the average closing price of shares of Technest Common
Stock over a period of five (5) consecutive trading days is equal to or less
than $4.65 (as appropriately adjusted for any stock split, combination,
reorganization, recapitalization, reclassification, stock distribution, stock
dividend or similar event), such limit shall be decreased to 5% for such
month. Markland shall provide that any transferees of shares of Technest Common
Stock that received such shares in private transactions (other than Creditor
Transferees or Offering Transferrees) shall be bound by the same restrictions
based on the number of shares of Technest Common Stock such transferees receive
in their respective transactions.



9

--------------------------------------------------------------------------------



SECTION 7. Right of First Refusal; Co-Sale Provisions.


7.1 General. Notwithstanding anything to the contrary set forth herein
(including the restrictions on transfer set forth in Section 6.1), during the
Restriction Period, in addition to transfers allowed pursuant to Section
6.2(a)-(d) (the “Exempt Transactions”), Markland may transfer shares of Technest
Common Stock in any transaction (public or private) that complies with the
conditions of this Section 7.


7.1 Right of First Refusal. In the event that, during the Restriction Period,
Markland proposes to transfer shares of Technest Common Stock in a transaction
other than an Exempt Transaction (a “Proposed Transaction”), Markland may,
subject to the provisions of Section 7.2 hereof, transfer such shares of
Technest Common Stock pursuant to and in accordance with the following
provisions of this Section 7.1:


(a) Offer Notice. Markland shall cause all of the terms of the Proposed
Transaction to be reduced to writing and shall promptly notify each of the
Investors of Markland’s desire to effect the Proposed Transaction and otherwise
comply with the provisions of this Section 7.1 and, if applicable, Section 7.2
(such notice, the “Offer Notice”). The Offer Notice shall constitute an
irrevocable offer to sell all but not less than all of Markland’s shares of
Technest Common Stock which are the subject of the Proposed Transaction (the
“Offered Shares”) to the Investors, on the basis described below, at a purchase
price equal to the price contained in, and on the same terms and conditions of,
the Proposed Transaction.


(b) Investor’s Option. At any time within three (3) calendar days after receipt
by the Investors of the Offer Notice (the “Option Period”), each Investor may
elect to accept the offer to purchase with respect to any or all of the Offered
Shares and shall give written notice of such election (the “Acceptance Notice”)
to Markland and each Investor within the Option Period, which notice shall
indicate the maximum number of Offered Shares that the Investor is willing to
purchase, including the number of Offered Shares it would purchase if one or
more other Investors do not elect to purchase their Pro Rata Fractions (as
defined in paragraph (c) below). The Acceptance Notice shall constitute a valid,
legally binding and enforceable agreement for the sale and purchase of the
Offered Shares covered by the Acceptance Notice. The closing for any purchase of
Offered Shares by the Investors under this Section 7.1(b) shall take place
within twenty (20) days following the expiration of the Option Period, at the
offices of Markland or on such other date or at such other place as may be
agreed to by Markland and such Investors. Markland shall notify the Investors
promptly if any Investor fails to offer to purchase all of its Pro Rata
Fraction.


(c) Allocation of Offered Shares among Investors. Upon the expiration of the
Option Period, the number of Offered Shares to be purchased by each Investor
shall be determined as follows: (i) first, there shall be allocated to each
Investor electing to purchase, a number of Offered Shares equal to the lesser of
(A) the number of Offered Shares as to which such Investor accepted as set forth
in its respective Acceptance Notice or (B) such Investor’s Pro Rata Fraction (as
defined below), and (ii) second, the balance, if any, not allocated under clause
(i) above, shall be allocated to those Investors who within the Option Period
delivered an Acceptance Notice that set forth a number of Offered Shares that
exceeded their respective Pro Rata Fractions, in each case on a pro rata basis
in proportion to the number of Technest Conversion Shares held by each such
Investor (calculated on an as-converted basis) up to the amount of such excess.
An Investor’s Pro Rata Fraction shall be equal to the product obtained by
multiplying the total number of Offered Shares by a fraction, the numerator of
which is the total number of shares of Technest Conversion Shares owned by such
Investor (calculated on an as-converted basis), and the denominator of which is
the total number of shares of Technest Conversion Shares held by all Investors
(calculated on an as-converted basis), in each case as of the date of the Offer
Notice.



10

--------------------------------------------------------------------------------



(d) Sale to Third Party. In the event that the Investors do not elect to
exercise the rights to purchase under this Section 7.1 with respect to all of
the Offered Shares proposed to be sold, Markland may sell all such Offered
Shares on the terms and conditions set forth in the Offer Notice, subject to the
provisions of Section 7.2.


7.2 Co-Sale Option of Investors. In the event that the Investors do not exercise
their rights under Section 7.1 with respect to all of the Offered Shares
proposed to be so transferred in connection with any Proposed Transaction,
during the Restriction Period, Markland may transfer such Offered Shares only
pursuant to and in accordance with the following provisions of this Section 7.2:


(a) Co-Sale Notice. As soon as practicable following the expiration of the
Option Period, Markland shall provide notice to each of the Investors (the
“Co-Sale Notice”) of its right (the “Co-Sale Option”) to participate in the
Proposed Transaction, up to a maximum, in the aggregate for all Investors, of
50% of the Offered Shares to be sold in such Proposed Transaction (the “Maximum
Participation Amount”). To the extent one or more Investors exercise their
Co-Sale Option in accordance with this Section 7.2, the number of Offered Shares
that Markland may transfer in the Proposed Transaction shall be correspondingly
reduced.


(b) Investor Acceptance. Each of the Investors shall have the right to exercise
its Co-Sale Option by giving written notice of such intent to participate (the
“Co-Sale Acceptance Notice”) to Markland within three (3) calendar days after
receipt by such Investor of the Co-Sale Notice (the “Co-Sale Election Period”).
Each Co-Sale Acceptance Notice shall indicate the maximum number of shares of
Technest Common Stock subject thereto which the Investor wishes to sell,
including the number of shares of Technest Common Stock it would sell if one or
more other Investors do not elect to participate in the sale on the terms and
conditions stated in the Offer Notice.


(c) Allocation of Shares. Each Investor shall have the right to sell a portion
of its shares of Technest Common Stock pursuant to the Proposed Transaction
which is equal to or less than the product obtained by multiplying the Maximum
Participation Amount by a fraction, the numerator of which is the total number
of Technest Conversion Shares owned by such Investor (calculated on an
as-converted basis) and the denominator of which is the total number of Technest
Conversion Shares (calculated on an as-converted basis) held by all Investors,
in each case as of the date of the Offer Notice, subject to increase as
hereinafter provided. In the event any Investor does not elect to sell the full
amount of such shares of Technest Common Stock which such Investor is entitled
to sell pursuant to this Section 7.2, then any Investors who have elected to
sell shares of Technest Common Stock shall have the right to sell, on a pro-rata
basis (based on the number of Technest Conversion Shares held by each such
Investor) with any other Investors and up to the maximum number of shares of
Technest Common Stock stated in each such Investor’s Co-Sale Acceptance Notice,
any shares of Technest not elected to be sold by such Investor.


(d) Co-Sale Closing. Within five (5) calendar days after the end of the Co-Sale
Election Period, Markland shall promptly notify each participating Investor of
the number of shares of Technest Common Stock held by such Investor that will be
included in the sale and the proposed date on which the Proposed Transaction
will be consummated. No shares of Technest Common Stock may be sold in the
Proposed Transaction by Markland unless the purchasers simultaneously purchase
from the participating Investors all of the shares of Technest Common Stock that
they have elected to sell pursuant to this Section 7.2.



11

--------------------------------------------------------------------------------



(e) Sale to Third Party. Any shares of Technest Common Stock held by Markland
that are the subject of the Proposed Transaction and that Markland desires to
transfer following compliance with this Section 7.2, may be sold only on terms
no more favorable to Markland than those contained in the Offer Notice.


SECTION 8. Investor Restrictions. Each Investor agrees that (i) it will not
convert more than 10% of the number of Series E Preferred Stock it acquires
pursuant to this Agreement during any calendar month and (ii) it will not sell
more than 10% of its Technest Conversion Shares (calculated on an as-converted
basis) underlying shares of Series E Preferred Stock it acquires pursuant to
this Agreement into the open market in sales registered under the Securities Act
or sales pursuant to Rule 144 under the Securities Agreement during any calendar
month; provided, however, that (A) if at any time during such calendar month,
the average closing price of shares of Technest Common Stock over a period of
five (5) consecutive trading days is equal to or greater than $10.00 (as
appropriately adjusted for any stock split, combination, reorganization,
recapitalization, reclassification, stock distribution, stock dividend or
similar event), such limits shall be increased to 25% for such month and (B) if
at any time during such calendar month, the average closing price of shares of
Technest Common Stock over a period of five (5) consecutive trading days is
equal to or less than $4.65 (as appropriately adjusted for any stock split,
combination, reorganization, recapitalization, reclassification, stock
distribution, stock dividend or similar event), such limits shall be decreased
to 5% for such month. Such Investor shall provide that any transferees of shares
of Technest Common Stock that received such shares in private transactions shall
be bound by the same restrictions based on the number of shares of Technest
Common Stock such transferees receive in their respective transactions.


SECTION 9. Anti-Dilution Protection.


9.1 In the event that during the Restriction Period, Technest sells shares of
Technest Common Stock in any Offering at a price per share (the “Sale Price”)
less than $5.85 (as appropriately adjusted for any stock split, combination,
reorganization, recapitalization, reclassification, stock distribution, stock
dividend or similar event) (the “First Adjustment Price”), then Markland shall
deliver to each Investor a number of shares of Technest Common Stock equal to
the quotient determined by dividing (i) the product of (A) the number of
Technest Conversion Shares (as determined on an as-converted basis) then held by
such Investor and (B) the amount by which the First Adjustment Price exceeds the
Sale Price, up to a maximum of $1.20 (as appropriately adjusted for any stock
split, combination, reorganization, recapitalization, reclassification, stock
distribution, stock dividend or similar event), by (B) $4.65 (as appropriately
adjusted for any stock split, combination, reorganization, recapitalization,
reclassification, stock distribution, stock dividend or similar event).


9.2 In the event that during the Restriction Period, either Markland or Technest
sells shares of Technest Common Stock in any Offering at a Sale Price less than
$4.65 (as appropriately adjusted for any stock split, combination,
reorganization, recapitalization, reclassification, stock distribution, stock
dividend or similar event) (the “Second Adjustment Price”), then Markland shall
pay to each Investor an amount in cash equal to the product of (i) the number of
Technest Conversion Shares (as determined on an as-converted basis) then held by
such Investor and (ii) the amount by which the Second Adjustment Price exceeds
the Sale Price.



12

--------------------------------------------------------------------------------



SECTION 10. Mutual Release. Effective upon the Initial Closing, Markland, on the
one hand, and the Investors, on the other hand, do each hereby remise, release
and forever discharge the other party, and their representatives, officers,
directors, employees, agents, attorneys, subsidiaries, affiliates, parents,
predecessors, successors and assigns from any and all debts, demands, actions,
causes of action, suits, sums of money, contracts, controversies, agreements,
promises, executions, liabilities, and any and all other claims of any kind,
nature and description whatsoever, both in law and equity (whether known or
unknown), which the releasing party or its successors or assigns now have or
ever had from the beginning of the world to the date of the Initial Closing.
Notwithstanding the foregoing, the covenants, duties and obligations of all
parties to this Agreement, and all other covenants, duties, and obligations
related to or provided for in this Agreement, shall survive this mutual release
and shall be fully enforceable in accordance with their respective terms.


SECTION 11. Negative Covenant. Until the expiration of the Restriction Period,
Markland shall not grant consent to or vote the Technest Common Stock
beneficially held by Markland, nor shall Markland direct any agent, by proxy or
otherwise, including, but not limited to, the Escrow Agent, to grant consent to
or vote in favor of any reverse stock split, distribution or dividend at any
shareholder meeting or similar function held by Technest for the purpose of
obtaining the vote or consent of Technest shareholders. Notwithstanding the
foregoing, during the Restriction Period, Markland shall have the right to grant
consent to or vote the shares of Technest Common Stock beneficially held by
Markland (or direct any agent to grant consent to or vote such shares) in favor
of a one-time reverse stock split in connection with Technest’s efforts to list
its common stock on the Nasdaq National Market or Nasdaq Capital Market
(collectively, “Nasdaq”); provided that Markland shall only consent to or vote
such shares for no more than the minimum ratio necessary to secure the listing
of Technest’s common stock with Nasdaq, not to exceed a ratio of 1:3; and
further provided that the reverse split shall correspondingly reduce the number
of authorized shares of common stock by an amount fifty percent (50%) greater
than the ratio used to reduce the outstanding shares of common stock. By way of
examples, (i) if the ratio of an approved reverse stock split is 1:2 with
respect to outstanding shares, then the number of shares of authorized common
stock shall be reduced by a ratio of 1:3 and (ii) if the ratio of an approved
reverse stock split is 1:3 with respect to outstanding shares, then the number
of shares of authorized common stock shall be reduced by a ratio of 1:4.5.


SECTION 12. Miscellaneous.


12.1 Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by Markland and a Majority
Interest. Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of one or some Investors and that does not directly or indirectly affect
the rights of other Investors may be given by Investors to which such waiver or
consent relates; provided, however, that the provisions of this sentence may not
be amended, modified, or supplemented except in accordance with the provisions
of the immediately preceding sentence.



13

--------------------------------------------------------------------------------



12.2 Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed by first-class registered or certified
airmail, confirmed facsimile or nationally recognized overnight express courier
postage prepaid, and shall be deemed given when so mailed and shall be delivered
as addressed as follows:


if to Markland, to:


Markland Technologies, Inc.
88 Royal Little Drive
Providence, RI 02904
Fax: 401-454-1806
Attn: Robert Tarini


with a copy to:


Greenberg Traurig, LLP
One International Place
Boston, MA 02110
Fax: 617-310-6000
Attn: Jonathan Bell, Esq.


if to an Investor, at such Investor’s address set forth on such Investor’s
signature page hereto.


The designation of any such address may be changed at any time by any party upon
written notice given pursuant to the requirements of this Section.


12.3 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties. Each
Investor may assign its rights hereunder only to transferees of shares of Series
E Preferred Stock or Technest Conversion Shares in accordance with applicable
state and federal securities laws; provided, however, that such rights may not
be assigned in connection with a sale of such shares in a transaction registered
under the Securities Act or pursuant to Rule 144 under the Securities Act.


12.4 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.



14

--------------------------------------------------------------------------------



12.5 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
hereby irrevocably submits to the jurisdiction of the state and federal courts
sitting in the City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.


12.6 Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.


12.7 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.


12.8 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.


12.9 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor hereunder are several and not joint with the obligations of any
other Investor hereunder, and no Investor shall be responsible in any way for
the performance of the obligations of any other Investor hereunder. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Investor pursuant hereto or thereto, shall be deemed
to constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Investor shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose.


********************

15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Redemption and Securities
Purchase Agreement as of the date first written above.


MARKLAND TECHNOLOGIES, INC.
 
By: /s/ Robert Tarini                                                           
Name: Robert Tarini
Title: Chief Executive Officer






[SIGNATURE PAGE OF INVESTORS FOLLOWS]




16

--------------------------------------------------------------------------------





[SIGNATURE PAGE OF INVESTORS TO RSPA]


 



 
JAMES LLC
     
By:
Illegible                                                                    
 
Name: Navigator Management Ltd.
 
Title: Director
     
Address: Harbour House, 2nd Fl., Waterfront Drive, Road Town, Tortola, British
Virgin Island
         
SOUTHRIDGE PARTNERS LP
     
By:/s/ Stephen Hicks                                                   
 
Name: Stephen Hicks
 
Title: President of General Partner
     
Address: 90 Grove Street, Ste 204
 
Ridgefield, CT 06877
         
SOUTHSHORE CAPITAL FUND LTD.
     
By:
Illegible                                                                     
 
Name: Navigator Management Ltd.
 
Title: Director
     
Address: Cayside, 2nd Fl., George Town, Grand Cayman,
Cayman Islands, BWI
         
BRITTANY CAPITAL MANAGEMENT, LTD.
     
By: /s/ Barry W. Herman                                                
 
Name: Barry W. Herman
 
Title: President
     
Address: Cumberland House, 27 Cumberland Street,
P.O. Box N-10818
 
Nassau, New Providence, The Bahamas


 
17

--------------------------------------------------------------------------------


 
Schedule A


Existing Securities and Redemption Series E Shares


Investor
 
Series D Preferred Stock Being Redeemed
 
Common Stock Being Redeemed
 
Warrants Being Redeemed
 
Series E Preferred Stock Being Issued in Redemption
                     
James LLC
   
5,880
   
0
   
1,088,160
   
670
                             
Southridge Partners LP
   

1,160
   

25,563,910
   

1,318,750
   

223
                             
Southshore Capital Fund Ltd.
   

250
   

3,125,000
   

0
   
39
                             
Brittany Capital Management, Ltd.
   

0
   

3,750,000
   

0
   

13
                             
Total:
   
7,290
   
32,438,910
   
2,406,910
   
945
 




16

--------------------------------------------------------------------------------




Schedule B


Series E Preferred Stock to be Purchased for Cash at Closings


The following table sets forth the number of shares of Series E Preferred Stock
to be purchased for cash by each Investor at each Closing:



 
Initial Closing
 
Second Closing
 
Third Closing
 
Fourth Closing
 
Fifth Closing
 
Sixth Closing
   Investor  
Shares
 
Price
 
Shares
 
Price
 
Shares
 
Price
 
Shares
 
Price
 
Shares
 
Price
 
Shares
 
Price
                                                     
James LLC
   
20
 
$
279,000
   
25
 
$
348,750
   
25
 
$
348,750
   
25
 
$
348,750
   
25
 
$
348,750
   
67*
 
$
934,650*
                                                                               
                                                                               
                                                                     
Total:
                                                                         


 
*Notwithstanding the foregoing, the number of shares of Series E Preferred Stock
to be purchased by this Investor at the Sixth Closing may be reduced to the
extent such Investor does not have sufficient proceeds to purchase such shares
due to the inability of such Investor to liquidate any unredeemed shares of
Markland’s Series D Convertible Preferred Stock held by such Investor,
including, without limitation, as a result of there not being enough shares of
Markland’s Common Stock available to process conversions of such Series D
Convertible Preferred Stock.